DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed Dec. 11, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The NPL Cite. No. 2 is not in English.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Travis Boone on March 19, 2020.
The claims in the application have been amended as discussed below.
78.  A preform assembly for a microstructured optical fiber, the preform assembly comprising: 
a preform center element, and 
a preform ring element arranged to surround the preform center element, 
wherein said preform ring element has a length and a center axis along its length, a first and second end defined by its length and an outer preform ring element surface, 
holes in a background material, 
wherein said preform ring element comprises a slot extending from its outer preform ring element surface and intersecting at least one of said longitudinal [[hole]]holes, and 
wherein the slot does not fully intersect the preform ring element, 
wherein one or more of said plurality of longitudinal structures are hollow tubes and said longitudinal holes are provided by the hollow tubes or wherein said longitudinal [[hole]]holes [[is a]]are longitudinal interspace [[hole]]holes formed between said plurality of longitudinal structures,
wherein said slot is an annular slot extending from its outer preform ring element surface and said annular slot intersects at least one of said longitudinal [[hole]]holes of said hollow tubes or at least one of said longitudinal interspace [[hole]]holes.

79.  The preform assembly of claim 78, wherein substantially all of said longitudinal holes of said hollow tubes or all of said longitudinal interspace holes of the preform ring element are intersected by said annular slot.
Claim Objections
The amendment filed Jan. 28, 2021 is sufficient for the Examiner to withdraw the objection to claim 83.  
Due to the cancellation of claim 88 in the amendment filed Jan. 28, 2021, the objection to claim 88 is moot.
Claim Rejections - 35 USC § 112
Due to the cancellation of claims 71, 77, 82, 84, and 88 in the amendment to the claims filed Jan. 28, 2021, the rejection of claims 71, 77, 82, 84, and 88 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot.
The amendment filed Jan. 28, 2021 to the claims filed Jan. 28, 2021 is sufficient for the Examiner to withdraw the rejection of claims 72-73, 75, 80-81, 85, and 90 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Allowable Subject Matter
Claims 72-73, 75-76, 78-81, 83, 85, 89-90, 92-98 is/are allowed.
The following is an examiner’s statement of reasons for allowance is discussed below.
Regarding claims 78-79, and 92-98, the prior art fails to disclose or fairly suggest the claimed preform assembly for a microstructured optical fiber wherein the slot is an annular slot and said annular slot intersects at least one of said longitudinal holes of said hollow tubes or at least one of said interspace holes.
Regarding claims 83 (independent claim), 72-73, 75-76, 80-81, and 85, the prior art fails to disclose or fairly suggest the claimed preform assembly for a microstructured optical fiber wherein the slot is positioned at a distance from the first end of the preform ring element, and wherein the distance is up to 1/10 of the length of the preform ring element.
Regarding claims 89-90, Regarding claims 89-90, Gallagher (Fig. 5) further discloses a first glass tube (44) and a second glass tube (52) (corresponding to a cap) comprising two or more pressure control sections and ([0011]) discloses closing at least of the holes in the preform, which provides for applying seals to seal off independently pressure controlled holes. Gallagher fails to disclose at least a pair of slot seals on opposite sides of said slot of said preform ring element, as claimed in claim 89.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741